Citation Nr: 1216858	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  11-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as a surviving spouse of the Veteran, for purposes of entitlement to dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R. S.



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to July 1980.  He died in September 2009.  The appellant is seeking status as the surviving spouse of the Veteran to obtain eligibility to VA benefits, including DIC based on the cause of the Veteran's death.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision rendered by the Department of Veterans Affairs (VA), St. Paul, Minnesota, Regional Office (RO) and Pension Management Center, on behalf of the Muskogee, Oklahoma RO.  

In March 2012, the appellant testified at a hearing at the Muskogee, Oklahoma RO before the undersigned.  A transcript of the proceeding is of record.  During the hearing, the appellant submitted additional evidence accompanied by a waiver of RO review of such.  At the conclusion of the hearing, the Board granted a motion to leave the record open for 30 days so the appellant could obtain additional evidence.  No additional evidence was received.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

This matter must be remanded for procedural reasons.  In short, because the appellant has the right to "one review" on appeal, she must be afforded the opportunity to have her claim reviewed by the Agency of Original Jurisdiction prior to review by the Board.  38 U.S.C.A. § 7104.  Procedurally, appellate review of a case will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105.  A statement of the case provides information to the appellant as to reasons for the Agency of Original Jurisdiction's (AOJ) denial of the claim.  In particular, a statement of the case includes a summary of the evidence, a citation to the pertinent laws and regulations, a decision on the issue and a summary of reasons for the decision.  38 U.S.C.A. § 7105(d).  Moreover, reconsideration of a case by a Decision Review Officer is authorized by 38 C.F.R. § 3.2600.  When reconsideration is requested, the Decision Review Officer will consider all evidence of record and applicable law, and will give no deference to the decision being reviewed.  38 C.F.R. § 3.2600(a).  

Here, in November 2010, the appellant filed a notice of disagreement with the AOJ's decision denying eligibility as a surviving spouse for VA benefits purposes.  She specifically requested reconsideration of that decision.  The St. Paul Regional Office and Pension Management Center did not, however, reconsider the claim or issue a statement of the case.  Rather, in a February 2011 Memorandum, the St. Paul Regional Office and Pension Management Center indicated that VA's internal claims processing rules required that the claim be reviewed by a Decision Review Officer at the Muskogee, Oklahoma RO for reconsideration of the claim, to include the issuance of a statement of the case.  Thereafter, it advised the appellant that it was transferring the matter to the custody of the Muskogee, Oklahoma RO.  

Accordingly, even though the appellant submitted a substantive appeal and provided testimony at the hearing before the undersigned, it does not appear that the appellant was afforded reconsideration of her claim as required.  Thus, the Board has no choice but to remand this matter.  See Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

This matter must be reviewed and reconsidered by a Decision Review Officer (DRO).  Thereafter, if the decision remains unfavorable, the DRO must issue a statement of the case on the issue of entitlement to recognition as a surviving spouse of the Veteran, for purposes of entitlement to dependency and indemnity compensation (DIC).  If the appellant perfects an appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



